The committee on Elections, to whom was referred the petition of I-Ienry C. Haskell of Deerfield for a recount of the votes cast for representative in the fourth Franklin district, having heard the parties, present the following report: —
The said district comprises the towns of Deerfield, Conway and Whately. In this district, six hundred and sixty-three votes were cast for representative. Of these, Henry W. Hopkins received three hundred and thirty-four, and Henry C. Haskell three hundred and twenty-nine, as appeared from the returns from said district. Henry W. Hopkins was declared duly elected as representative from said district, and a certificate of election in due form of law was issued to him.
The petitioner based his claim to a recount upon two grounds : —
First, That in Conway a discrepancy occurred between the votes as counted, the check-list and the register of the ballot-box of more than enough to change the result of said election.
Second, That the count in said Conway was erroneous.
At the hearings before the committee it appeared that the whole number of votes cast in said Conway was two hundred and twenty-nine, of which, according to the returns, said Hopkins received one hundred and sixty-one and said Haskell sixty-seven. One ballot did not bear the name of any candidate for representative. The total number of names checked upon the voting list, as first counted, was two hundred and twenty-six, but, upon a second count, made immediately after the first, the number of names checked was found to be two hundred and twenty-eight. At the closing of the polls the register of the ballot-box marked three hundred and twenty-three. The registering mechanism of the ballot-box did not work properly. When the numbers one hun-*17clred and two hundred were reached the box would not register until some difficulty in the mechanism was obviated. Before the defect was remedied several votes were cast without being registered. Your committee did not, under these circumstances, deem the discrepancies between the number of votes, the check-list and the register of the ballot-box sufficient reason for granting a recount.
[The report of the committee was accepted. — House Journal, 1886, p. 351.]
But as evidence was offered tending to show an inaccuracy in the count of votes in said town of such a nature that the committee regarded it as its duty to recount the votes, * the town clerk of Conway was summoned to appear with the ballots cast in said election.
The result of the recount is as follows : —
Henry W. Hopkins,.160
Henry C. Haskell,.67
By the recount Henry W. Hopkins lost one vote, and his plurality was reduced to foul’, but the result of the election was not changed.
The committee, therefore, report that the petitioner have leave to withdraw.